Case 1:21-cv-02310 Document1 Filed 08/31/21 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

JESSICA GRAY
1473 Potomac Heights Drive
Fort Washington, MD 20744
Plaintiff,
v. Civil Action No. 1:21-cev-2310
THE UNITED STATES OF AMERICA

Serve:

 

Channing D. Phillips

U.S. Attorney for the District of
Columbia

United States Attorney’s Office for
the District of Columbia

555 4th Street NW

Washington, DC 20530

The Architect of the Capitol
Office of General Counsel
Ford House Office Building
Room H2-265A

2nd and D Streets SW
Washington, DC 20515

* £¢ *# © © * © © *¥ © *¥ HF HF F KF SF KF KH HF F HF HF HH HF HF SF HF

Defendant.

COMPLAINT
(Negligence)

COMES NOW Plaintiff Jessica Gray, by and through her attorney, Keith W. Watters, and
hereby moves for judgment against the United States of America on the grounds and in the

amount as hereinafter set forth:
Case 1:21-cv-02310 Document1 Filed 08/31/21 Page 2 of5

NATURE OF THE ACTION

l. This action is brought against the United States of America pursuant to the
Federal Tort Claims Act, 28 U.S.C. § 2671 ef seq. as a result of a trip and fall caused by the
negligence, wrongful acts, and/or omissions of the agents, servants, and/or employees of The
Architect of the Capitol, a federal agency of the United States of America.

2. Liability is predicated specifically on 28 U.S.C. §§ 1346(b)(1) and 2674 because
the personal injuries and resulting damages that form the basis of this Complaint were
proximately caused by the negligence, wrongful acts, and/or omissions of the agents, servants,
and/or employees of the United States of America through its federal agency, The Architect of
the Capitol. The agents, servants, and/or employees were acting within the scope of their
employment under circumstances where the United States of America, if a private person, would
be liable to Plaintiff in accordance with the laws of the District of Columbia.

JURISDICTION AND VENUE
3. Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1346(b)(1).
4, Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(b)(2) and 1391(e}(1)

because the events or omissions giving rise to the claim occurred in the District of Columbia.

PARTIES
5. Plaintiff Jessica Gray was at all times relevant hereto a resident of the State of
Maryland.
6. The United States of America was at all times relevant hereto acting through its

federal agency, The Architect of the Capitol.
Case 1:21-cv-02310 Document1 Filed 08/31/21 Page 3 of5

FACTS
7. On May 8, 2019, Plaintiff Jessica Gray was employed as a Special Police Officer

at the Thurgood Marshall Federal Judiciary Building located at One Columbus Circle NE,

Washington, DC 20002.

8. On said date, Plaintiff Jessica Gray was stationed in the security booth on said
premises.

9, On said date, as Plaintiff Jessica Gray was exiting the security booth, she tripped

and fell on the defective and hazardous metal floor of the booth.

10. _— Plaintiff Jessica Gray sustained immediate, severe, painful, and permanent
injuries as a result of the fall.

11. Pursuant to 28 U.S.C. § 2675, the claim for Plaintiff Jessica Gray was presented
to the appropriate agency of the United States of America, namely The Architect of the Capitol,
on April 12, 2021.

12. The Architect of the Capitol subsequently denied the claim for Plaintiff Jessica
Gray on August 9, 2021.

13. Pursuant to 28 U.S.C. § 2401(b), Plaintiff Jessica Gray brings this cause of action
herein against the United States of America within six (6) months after the notice of final denial
by The Architect of the Capitol.

COUNT I:
Negligence

14. Plaintiff Jessica Gray incorporates by reference each and every prior and

subsequent allegation as though fully set forth herein.
Case 1:21-cv-02310 Document1 Filed 08/31/21 Page 4of5

15. At said time and place, the United States of America and its federal agency, The
Architect of the Capitol, had a duty to maintain said premises in a reasonably safe condition for
persons lawfully on said premises, including Plaintiff Gray.

16. At all times relevant herein, the United States of America, through its agents,
servants, and/or employees, who were at all times acting within the course and scope of their
employment and/or agency with the United States of America, breached said duty and were
negligent in some or all of the following ways:

(a) Failed to properly maintain said premises in a reasonably safe condition for
Plaintiff Jessica Gray;

(b) Failed to warn Plaintiff Jessica Gray of the dangerous condition when the United
States of America knew or in the exercise of ordinary care should have known
that said warning was necessary to prevent injury to Plaintiff Jessica Gray; and

(c) Failed to make a reasonable inspection of said premises when the United States of

America knew or in the exercise of ordinary care should have known that said
inspection was necessary to prevent injury to Plaintiff Jessica Gray.

17. Asa direct and proximate result of the negligence of the United States of America
and its federal agency, The Architect of the Capitol, Plaintiff Jessica Gray has sustained severe
and permanent injuries; has been prevented from transacting her business; has suffered and will
continue to suffer great pain of body and mind; and has suffered permanent disability and
deformity.

18. Asa further direct and proximate result of the negligence of the United States of
America and its federal agency, The Architect of the Capitol, Plaintiff Jessica Gray has been

forced to expend large sums of money for x-rays, medical treatment, and medicine for the

treatment of her injuries.
Case 1:21-cv-02310 Document1 Filed 08/31/21 Page5of5

WHEREFORE, Plaintiff Jessica Gray hereby demands judgment against the United
States of America in the amount of three hundred thousand dollars ($300,000.00), plus interest

and costs.

Respectfully submitted,

a,

Keith W. Watters, Esq. (01515)
KEITH WATTERS & ASSOCIATES
1667 K Street NW, Suite 1125
Washington, DC 20006

(202) 887-1990
keithwatters@verizon.net

 

Counsel for Plaintiff

JURY DEMAND

Plaintiff demands a trial by jury as to all counts.

{os

/
Keith. Watters Esq.

 
